DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed May 18, 2021, have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the optical fiber cable is not pre-terminated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, even though the optical fiber cable of the cited prior art, US 2019/0004273 to Faulkner et al. (hereinafter “Faulkner”) is pre-terminated, Faulkner nevertheless teaches the claimed limitations of (a) removing coatings (38, 40) on the ends of the optical fibers (28) (par. [0033]), (b) cleaving each of the optical fiber ends (par. [0033]), and (c) placing the cleaved ends of the optical fibers into one or more protective coverings (64, 65) prior to fixing a grip or sock (70) over the leading end of the optical fiber cable (12) (pars. [0040], [0041]). 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 8, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faulkner.
Regarding claim 1, Faulkner teaches a method of pulling a fiber optic cable through a duct from a near end of the duct to a far end of the duct, so that optical fibers of the cable are ready for splicing to other optical fibers at the far end of the duct (pars. [0021], [0040]), comprising: 
providing a fiber optic cable (12) having an outer jacket (22) and containing a number of coated optical fibers (28); 
prior to pulling a leading end of the cable through the duct, removing a determined length of the outer jacket at the leading end of the cable, thereby exposing a number of cable elements that surround the fibers; and removing the exposed cable elements to expose ends of the fibers (par. [0030]), and preparing the exposed fibers by (a) removing the coatings (38, 40) on the ends of the fibers and (b) cleaving each of the ends of the fibers (par. [0033]), and (c) placing the cleaved ends of the fibers into one or more protective covers (64, 65; pars. [0040], [0041]); 

pulling the grip together with the cable through the duct from the near end of the duct to exit at the far end of the duct (pars. [0041]-[0043]); 
removing the grip and the protective covers at the far end of the duct, thereby exposing the cleaved ends of the cable fibers (par. [0039]); and
  splicing, at the far end of the duct, the cleaved ends of the cable fibers to other optical fibers located at the far end of the duct (par. [0043]).
Regarding claim 2, Faulkner teaches forming the protective covers from plastics sleeves, tubing, a gel, or foam (pars. [0041], [0043]).  
Regarding claim 5, Faulkner teaches fusion splicing the exposed cleaved ends of the cable fibers to the other fibers at the far end of the duct (pars. [0021], [0033]).  
Regarding claim 6, Faulkner teaches that the fiber optic cable is provided with one or more optical fiber ribbons (26).  
Regarding claim 8, Faulkner teaches a fiber optic cable arrangement, comprising: a fiber optic cable (12) having an outer jacket (22), a number of coated optical fibers (28), and a number of cable elements (32, 34) that surround the fibers; 
a leading end of the cable is configured so that a determined length of the outer jacket and the cable elements are removed, and end lengths of the coated optical fibers are exposed (par. [0030)); 


a pulling grip or sock (70) constructed and arranged to envelop the leading end of the cable including the protective covers and to be fixed to an end portion of the outer jacket of the cable; 
wherein the grip including the leading end of the cable are configured for pulling through a given duct between a near end and a far end of the duct (pars. [0041]-[0043]), and the cleaved end lengths of the fibers are in condition for splicing to other optical fibers at the far end of the duct after the leading end of the cable is pulled through the given duct and the grip and the protective covers are removed at the far end of the duct (pars. [0021], [0040]).  
Regarding claim 9, Faulkner teaches that the protective covers in which the cleaved end lengths of the fibers are disposed, comprise plastics sleeves, tubing, foam, or a gel (pars. [0041], [0043]).  
Regarding claim 11, Faulkner teaches that the pulling grip comprises a mesh sock a proximal end of which is fixed to the outer jacket of the cable (pars. [0039], [0041]).  
Regarding claim 12, Faulkner teaches that a distal end of the mesh sock is formed into an eyelet (62) for engaging a cord to pull the grip including the fiber optic cable through the duct.  
Regarding claim 13, Faulkner teaches that the fiber optic cable contains one or more optical fiber ribbons (26).  


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner in view of US 5,763,003 to Bonicel et al. (hereinafter “Bonicel”).
Faulkner teaches the limitations of the base claims 1 and 8, respectively. Faulkner does not teach that the protective covers comprise optical fiber holders. Bonicel teaches protective covers comprising optical fiber holders (col. 3, lines 25-32). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the protective coverings of Faulkner so as to comprise optical fiber holders, as taught by Bonicel. The motivation would have been to provide additional mechanical stability.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Faulkner in view of US 2020/0012062 to Kirkpatrick (hereinafter “Kirkpatrick”).
Faulkner teaches the limitations of the base claim 1. Faulkner does not teach that the other optical fibers at the far end of the duct are located in a cabinet/shelf apparatus located at the far end of the duct.  Kirkpatrick teaches that optical fibers at a far end of a duct (20) are located in a cabinet/shelf apparatus (16) located at the far end of the duct (pars. [0084], [0086], [0119])). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Faulkner so as to locate optical fibers at the far end of the duct within a cabinet/shelf apparatus, as taught by Kirkpatrick. The motivation would have been to provide desired organization.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Faulkner in view of US 2020/0142144 to Blazer et al. (hereinafter “Blazer”).
Faulkner teaches the limitations of the base claims 6 and 13, respectively. Faulkner does not teach rollable ribbons. Blazer teaches rollable fiber optic ribbons (par. [0004]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the ribbons of Faulkner so as to be rollable ribbons, as taught by Blazer. The motivation would have been to more easily conform to high density packing (par. [0004]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/JERRY M BLEVINS/Primary Examiner, Art Unit 2883